--------------------------------------------------------------------------------

EXHIBIT 10.2
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 11, 2005, by and between PLANTRONICS, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 31, 2003, as amended from time to time (the “Credit Agreement”).
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that, effective as of the date
hereof, the Credit Agreement shall be amended as follows:
 
Section 1. Definitions. Each capitalized term used but not otherwise defined
herein has the meaning assigned to it in the Credit Agreement.
 
Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
 
(a) Section 8.11 is hereby amended and restated to read in full as follows:
 
“8.11 Net Funded Debt to EBITDA Ratio. The Company shall not permit as of the
last day of any fiscal quarter the Net Funded Debt to EBITDA Ratio to be greater
than 2.00 to 1:00.”
 
(b) Section 9.01(l) is hereby deleted in its entirety and the following
substituted therefor:
 
“(l) [Reserved].”
 
Section 3. Interpretation. Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. This Amendment and the Credit Agreement shall be read
together, as one document.


--------------------------------------------------------------------------------



Section 4. Representations, Warranties and Covenants. Borrower hereby remakes
all representations and warranties contained in the Credit Agreement and
reaffirms all covenants set forth therein. Borrower further certifies that as of
the date of this Amendment there exists no Event of Default, nor any condition,
act or event which with the giving of notice or the passage of time or both
would constitute any such Event of Default.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 


 
PLANTRONICS, INC.
 
By: /s/ Barbara V. Scherer 
Barbara V. Scherer
Senior Vice President, Finance &
Administration and
Chief Financial Officer
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Patrick Bishop 
Patrick Bishop
Vice President
 
 
By: /s/ Richard R. Pickard 
Richard R. Pickard
Vice President, Secretary and
General Counsel
 